Cobro de dinero. Apareciendo de la moción de desestimación, vista el 11 de Julio actual con la sola asis-tencia de la apelada, y de la certificación acompañada que la sentencia se notificó el 12 de Mayo de 1927 archivándose en dicho día copia de la notificación con los autos, y qué no fue hasta el 14 de Junio siguiente que se interpuso el recurso; es necesario concluir que esta Corte Suprema no ha adquirido jurisdicción por haberse establecido la apelación después de vencido el término de ley. Desestimada.